IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


WARWICK TOWNSHIP,                : No. 567 MAL 2017
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
JAIME WINTERS AND JASON WINTERS, :
                                 :
               Petitioners       :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of January, 2018, the Petition for Allowance of Appeal

is DENIED.